ORDER
PER CURIAM.
Movant Timothy Strauss was convicted of one count of felony stealing, Section 570.030, RSMo 1994, and filed a motion to vacate judgment and sentence under Rule 29.15. Movant now appeals from the judgment denying his motion without an evi-dentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s determination is not clearly erroneous. Rule 29.15(k). No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We affirm the judgment pursuant to Rule 84.16(b).